In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 

No. 12‐2698 
BANK OF AMERICA, N.A., 
                                                  Plaintiff‐Appellant, 

                                  v. 

JAMES A. KNIGHT, et al., 
                                               Defendants‐Appellees. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
           No. 11 C 303 — Robert W. Gettleman, Judge. 
                     ____________________ 

    ARGUED JANUARY 25, 2013 — DECIDED AUGUST 8, 2013 
                ____________________ 

   Before EASTERBROOK, Chief Judge, and BAUER and KANNE, 
Circuit Judges. 
   EASTERBROOK, Chief Judge. Bank of America lost about $34 
million  when  Knight  Industries,  Knight  Quartz  Flooring, 
and  Knight‐Celotex  (collectively  Knight)  went  bankrupt.  It 
contends  in  this  suit  under  the  diversity  jurisdiction  that 
Knight’s directors and managers looted the firm and that its 
accountants  failed  to  detect  the  defalcations.  The  parties 
No. 12‐2698                                                            2 

agree that Illinois law supplies the rule of decision. The dis‐
trict  court  dismissed  all  of  the  Bank’s  claims  on  the  plead‐
ings. 875 F. Supp. 2d 837 (N.D. Ill. 2012). 
    Frost,  Ruttenberg  &  Rothblatt,  P.C.,  and  FGMK,  LLC, 
were  Knight’s  accountants.  They  invoked  the  protection  of 
225 ILCS 450/30.1, which provides that an accountant is lia‐
ble only to its clients unless the accountant itself committed 
fraud (which no one alleges here) or “was aware that a pri‐
mary intent of the client was for the professional services to 
benefit  or  influence  the  particular  person  bringing  the  ac‐
tion”  (§450/30.1(2)).  The  district  court  concluded  that  the 
Bank’s  complaint  did  not  allege  plausibly—see  Ashcroft  v. 
Iqbal,  556  U.S.  662  (2009);  Bell  Atlantic  Corp.  v.  Twombly,  550 
U.S.  544  (2007)—that  the  accountants  knew  that  Knight’s 
“primary intent” was to benefit the Bank. 
     The  complaint  alleges  that  the  accountants  knew  that 
Knight  would  furnish  copies  of  the  financial  statements  to 
lenders,  including  the  Bank,  but  the  district  court  observed 
that  auditors  always  know  that  clients  send  statements  to 
lenders (existing or prospective). The statute would be inef‐
fectual if knowledge that clients show financial statements to 
third  parties  were  enough  to  demonstrate  that  the  client’s 
“primary intent” was to benefit a particular lender. The dis‐
trict  court  cited  Tricontinental  Industries,  Ltd.  v.  Pricewater‐
houseCoopers,  LLP,  475  F.3d  824  (7th  Cir.  2007)  (Illinois  law), 
and  Kopka  v.  Kamensky  &  Rubenstein,  354  Ill.  App.  3d  930 
(2004), for the proposition that an auditor’s ability to foresee 
who  would  receive  copies  of  a  financial  statement  differs 
from knowledge that a “primary intent” of the engagement 
is  to  benefit  potential  recipients.  Other  cases  support  the 
3                                                         No. 12‐2698       

same  point.  See,  e.g.,  Builders  Bank  v.  Barry  Finkel  &  Associ‐
ates, 339 Ill. App. 3d 1 (2003). 
     The  Bank  recognizes  that  Tricontinental  forecloses  its 
claim and asks us to overrule that decision. It is hard to see 
what the Bank could gain from such a step. We can overrule 
our  own  decisions  but  cannot  change  decisions  of  the  state 
judiciary.  Kamensky  and  Builders  Bank  are  as  solidly  against 
the Bank’s position as anything in Tricontinental. For the Bank 
to get anywhere, we would need not only to overrule Tricon‐
tinental but also to predict that the Supreme Court of Illinois 
would  repudiate  decisions  such  as  Kamensky  and  Builders 
Bank  from  the  state’s  intermediate  appellate  court.  Yet  we 
cannot see any reason to think that it would do so. Bank of 
America  does  not  point  to  anything  the  Supreme  Court  of 
Illinois  has  written  suggesting  dissatisfaction  with  Triconti‐
nental, Kamensky, Builders Bank, and similar cases. 
    At oral argument, we asked the Bank’s lawyer what case 
it principally relies on. The answer: Brumley v. Touche, Ross & 
Co., 139 Ill. App. 3d 831 (1985). Brumley indeed holds that an 
accountant  can be liable  to a client’s  lenders, if the account‐
ant  knows  that  the  lenders  might  rely  on  the  accountant’s 
work.  Brumley  does  not  discuss  §450/30.1,  however,  for  the 
very good reason that it hadn’t been enacted yet. 
   For  many  years  Illinois  followed  the  rule  of  Ultramares 
Corp.  v.  Touche,  255  N.Y.  170  (1931)  (Cardozo,  C.J.),  under 
which  accountants  could  not  be  liable  to  anyone  other  than 
their clients. Brumley expands the set of persons who can re‐
cover  from  an  accountant;  §450/30.1,  enacted  the  next  year, 
contracts  it  again—although  the  “primary  intent”  clause  in 
§450/30.1(2)  allows  suit  by  some  third  parties,  while  Ultra‐
mares cut off all third‐party claims. Decisions such as Builders 
No. 12‐2698                                                         4 

Bank  hold  that  accountants  may  be  liable  to  third  parties 
when they know that the main reason a client engaged their 
services was to have financial statements to present to poten‐
tial  lenders.  But  Bank  of  America  made  its  loans  to  Knight 
before the accountant defendants prepared their reports. No 
Illinois case holds that an auditor’s knowledge of an existing 
loan  demonstrates  that  the  client’s  “primary  intent”  in  en‐
gaging  the  auditor’s  services  was  to  keep  in  the  lender’s 
good graces. 
     The client’s “primary intent” is irrelevant when the client 
itself sues the accountant for malpractice. That led us to ask 
why  the  Bank  is  the  plaintiff.  Why  not  the  trustee  in  bank‐
ruptcy? A trustee inherits all of a bankrupt entity’s claims; a 
suit by the trustee would be treated just like a suit by Knight 
itself. But Knight was liquidated without the trustee advanc‐
ing  any  claim  against  the  accountants.  We  asked  the  Bank’s 
lawyer at oral argument why it sued the accountants outside 
the bankruptcy rather than arranging for the trustee to bring 
the claim as part of the bankruptcy. The answer boiled down 
to the proposition that the Bank wants everything for itself; it 
is  unwilling  to  allow  other  creditors  to  lay  hands  on  any 
money. The upshot of this attitude is that the claim fails out‐
right. A share of some recovery would be better than 100% of 
nothing. But that’s the choice the Bank made. 
    “Why not use the bankruptcy process?” is a question that 
runs  through  this  litigation.  The  claims  against  defendants 
other  than  the  accountants,  though  phrased  as  contentions 
concerning  breach  of  fiduciary  duties,  unjust  enrichment, 
and  so  on,  reduce  to  an  allegation  that  the  defendants  ex‐
tracted  funds  from  Knight  while  it  was  insolvent  (or  that 
their extractions made it insolvent). The usual phrase for that 
5                                                          No. 12‐2698         

conduct is fraudulent conveyance, and once again the trustee 
could  have  pursued  such  a  claim  without  encountering  the 
obstacles that led the district court to dismiss the Bank’s suit. 
    Our  inquiry  about  why  the  Bank  is  pursuing  an  “unjust 
enrichment”  claim,  rather  than  the  trustee  a  fraudulent‐
conveyance  claim  under  11  U.S.C.  §548,  was  met  with  the 
declaration  that  nothing  forecloses  the  Bank’s  choice.  True 
enough,  there’s  no  legal  rule  forbidding  a  creditor  to  seek  a 
recovery outside of a bankruptcy, but lots of legal rules make 
it difficult. One of them, which the district court stressed, is 
that a creditor can’t recover on behalf of a corporate borrow‐
er  without  using  the  form  of  a  derivative  suit,  see  Fed.  R. 
Civ.  P.  23.1,  which  the  Bank  has  not  attempted  to  do.  See 
Koch Refining v. Farmers Union Central Exchange, Inc., 831 F.2d 
1339, 1349 (7th Cir. 1987); Mid‐State Fertilizer Co. v. Exchange 
National Bank, 877  F.2d 1333 (7th Cir. 1989) (federal  and Illi‐
nois  law);  Frank  v.  Hadesman  &  Frank,  Inc.,  83  F.3d  158  (7th 
Cir.  1996)  (Illinois  law). A  derivative  suit,  like  a  suit  by  the 
trustee,  would  make  recoveries  available  to  all  of  the  firm’s 
investors; that’s what the Bank is trying to avoid. 
     The Bank can proceed in its own name to the extent that 
it  has  an  assignment  of  the  claims  the  estate  in  bankruptcy 
had against the directors and managers. And some (though 
not all) of the Bank’s claims in this suit are included in an as‐
signment  from  the  trustee.  We  need  not  determine  just 
which  claims  are  included,  because  the  district  court  dis‐
missed  them  as  inadequately  pleaded.  The  judge  thought 
that all of the Bank’s theories against everyone other than the 
accountants  depend  on  demonstrating  that  the  defendants 
committed  fraud,  and  the  judge  held  that  the  complaint 
flunks  the  requirement  of  Fed.  R.  Civ.  P.  9(b)  that  fraud  be 
No. 12‐2698                                                           6 

pleaded with particularity—which is to say, “the who, what, 
when,  where,  and  how:  the  first  paragraph  of  any  newspa‐
per story.” DiLeo v. Ernst & Young, 901 F.2d 624, 627 (7th Cir. 
1990).  The  judge  observed  that  the  complaint  “lumps  all  of 
the  defendants  together,  never  describing  which  defendant 
is responsible for what conduct or when each defendant par‐
ticipated in that unspecified conduct.” 875 F. Supp. 2d at 851. 
     According to the Bank, its claims do not depend on proof 
of  fraud,  so  Rule  9(b)  is  irrelevant.  We  need  not  decide,  be‐
cause  the  problem  the  district  court  identified  spoils  the 
complaint  as  a  matter  of  normal  pleading  standards.  Iqbal 
and Twombly hold that a complaint must be dismissed unless 
it contains a plausible claim. A contention that “the defend‐
ants looted the corporation”—without any details about who 
did what—is inadequate. Liability is personal. An allegation 
that someone looted a corporation does not propound a plau‐
sible contention that a particular person did anything wrong. 
The Rules of Civil Procedure set up a system of notice plead‐
ing.  Each  defendant  is  entitled  to  know  what  he  or  she  did 
that is asserted to be wrongful. A complaint based on a theo‐
ry of collective responsibility must be dismissed. That is true 
even for allegations of conspiracy. Although every conspira‐
tor  is  responsible  for  others’  acts  within  the  scope  of  the 
agreement, it remains essential to show that a particular de‐
fendant  joined  the  conspiracy  and  knew  of  its  scope.  The 
Bank’s complaint does not get even that far. 
   The  complaint  that  the  district  court  dismissed  was  the 
Bank’s  third  try—and,  at  87  pages,  it  was  short  on  specifics 
though not on words. The Bank insists that the district judge 
abused his discretion by dismissing the complaint with prej‐
7                                                            No. 12‐2698         

udice rather than allowing it to try again. But in court, as in 
baseball, three strikes and you’re out. 
   The Bank was not making progress toward an acceptable 
complaint;  the  district  judge  saw  it  become  longer  without 
becoming more specific. And the Bank has not argued that it 
needed  discovery  to  supply  particulars.  As  Knight’s  princi‐
pal lender, and through the bankruptcy, the Bank had ample 
access to Knight’s books and records. 
    Perhaps  the  Bank  could  have  shown,  in  its  appellate 
briefs,  that  it  is  at  last  aware  of  the  problem  and  able  to  fix 
the  defects.  Yet  the  briefs  are  as  maddeningly  vague  as  the 
complaint. They go on and on about what defendants collec‐
tively  did,  without  imputing  concrete  acts  to  specific  liti‐
gants.  Here’s  a  sample:  “The  Officers  and  the  KE  Board 
caused  and  permitted  the  Knight  Entities  to  make  substan‐
tial, interest‐free, unsecured ‘loans’ and divert other assets to 
KQF for no value and with the express recognition that such 
liabilities would not be repaid. Additionally, they caused and 
permitted the Knight Entities to incur substantial operational 
expenses  on  behalf  of  KQF,  including  sales  and  marketing 
support,  management  direction,  and  payment  of  employee 
benefits  and  related  support  services.  KQF  never  paid  for 
those  services.  Defendants  caused  the  Knight  Entities  to 
make  these  payments  despite  their  admitted  awareness  of 
the Knight Entities’ own liquidity crisis and related financial 
troubles  and  without  properly  accounting  for  the  related‐
party transfers.” 
   Rule  15(a)  says  that  a  party  may  amend  its  complaint 
once  as  a  matter  of  course.  After  that,  leave  to  amend  de‐
pends  on  persuading  the  judge  that  an  amendment  would 
solve  outstanding  problems  without  causing  undue  preju‐
No. 12‐2698                                                   8 

dice  to  the  adversaries.  The  Bank  was  allowed  to  amend 
twice, and its lack of success in giving notice and framing a 
manageable  suit  allowed  the  district  judge  to  conclude, 
without abusing his discretion, that this suit has reached the 
end of the road. 
                                                     AFFIRMED